DR. BARBARA THOMPSON, State Superintendent, Department of PublicInstruction
You request my opinion whether a county board, in a county having a federated public library system whose territory lies within a single county and which is governed by a system board pursuant to sec. 43.19 (1) (a), Stats., can abolish such system board and transfer the functions, duties, responsibilities and privileges of such board to a committee of the county board of supervisors.
I am of the opinion that it cannot. Whereas sec. 43.18 (2), Stats., would permit the county to abolish "a public library system" whose territory lies only within the county, it cannot retain the system and at the same time abolish the board which is expressly provided for by statute. *Page 318 
County boards have only such legislative powers as are expressly granted by statute or necessarily implied. ColumbiaCounty v. Wisconsin Retirement Fund (1962), 17 Wis.2d 310,116 N.W.2d 142; Maier v. Racine County (1957), 1 Wis.2d 384,84 N.W.2d 76.
Section 59.025 (3) (b), (c) and (4), Stats., as created by ch. 118, Laws of 1973, does contain broad language as to the power of counties to "consolidate, abolish or reestablish any county office, department, committee, board, commission, position or employment" and to "transfer some or all functions, duties, responsibilities and privileges" of such agencies to "any other agency including a committee of the board" of supervisors and provides, subject to exceptions, that the board may determine the method of selection of any county officers.
This broad language is subject to the limitations contained in the introduction to sec. 59.025 (3), Stats., and to sec. 59.025 (2), Stats., which provides in part:
      ". . . The powers hereby conferred shall be in addition to all other grants and shall be limited only by express language but shall be subject to the constitution and such enactments of the legislature of statewide concern as shall with uniformity affect every county. In the event of conflict between this section and any other statute, this section to the extent of such conflict shall prevail." (Emphasis added.)
Section 43.17 (1), Stats., provides in part:
      "(1) BOARD TERMS. Every public library system shall
be governed by a board appointed under s. 43.19 or  43.21 . . ." (Emphasis added.)
Section 43.19 (1) (a), Stats., provides:
      "(1) (a) In a federated public library system whose territory lies within a single county, the system board shall consist of 7 members appointed by the county board. At least 3 members of the system board, at the time of their appointment, shall be active voting members of library boards governing public libraries of participating municipalities, and at least one of these shall be a member of the library board governing the headquarters library.  At least one but not more than 2 *Page 319 members of the county board shall be members of the system board at any one time." (Emphasis added.)
Section 43.19 (1) (b), Stats., which is applicable to multi-county federated public library systems, provides that the system board shall have representation from the governing board of the headquarters library, representatives from the governing boards of participating libraries, public members and expressly limits the number of county board members who may serve.
Section 43.21 (1), Stats., which is applicable to consolidated public library systems, provides that the initial board shall consist of at least three members who are voting members of library boards governing public libraries consolidated and expressly provides that at least one and not more than two members of the county board shall be members of the system board at any one time.
I am of the opinion that the provisions of secs. 43.19 (1) (a), (b), 43.21 (1), Stats., are "enactments . . . of statewide concern as shall with uniformity affect every county" even though sec. 43.19 (3), Stats., permits some variance with respect to counties over 500,000. Reasonable classification permits some variation. Section 43.19 (3), Stats., does not prohibit counties over 500,000 from utilizing sec. 43.19 (1), (2), Stats.
Chapter 43, Stats., makes a distinction between public libraries and public library systems. A county may have a public library under sec. 43.52, Stats., and if over 150,000 population, can have a county library system under sec. 43.57, Stats. In the latter case membership of the governing board is governed by sec.43.54, Stats., and subsec. (1) (c) thereof provides that not more than one member of the municipal governing body shall at any one time be a member of the library board. While sec. 43.57, Stats., refers to a county system of libraries as a public library system, it is not the type of system contemplated under secs.43.19, 43.21, Stats., as sec. 43.001 (3), Stats., provides:
      "(3) `Public library system' means a system established as either a federated public library system under s. 43.19
or a consolidated public library system under s. 43.21."
Chapter 152, Laws of 1971, revised and recodified library laws and created provisions and standards for the establishment of public *Page 320 
library systems. I am of the opinion that provisions of ch. 43, Stats., which relate to the establishment and operation of public library systems, are matters of statewide concern which affect every county.
While sec. 43.19 (2) (a), Stats., provides that a federated public library system whose territory lies within a single county is a county agency and sec. 43.21 (2) (a), Stats., provides that a consolidated public library system, which by sec. 43.15 (3) (a), Stats., can consist of only one county, is a county agency, other sections evidence a purpose of overriding statewide concern. Section 43.09 (2) (a), Stats., provides that the Division for Library Services under the State Superintendent shall promulgate necessary standards for public library systems. Section 43.13 (1) (a), Stats., provides that "No public library system may be established without the approval of the division. . . ." Section 43.15, Stats., provides standards for public library systems and subsec. (4), Stats., thereof provides for the method of operation. There must be a headquarters library and in a federated system, the governing body of each county must enter into written agreements with underlying cities, villages and towns "as have public libraries and are participating in the system." Section 43.17, Stats., has provisions as to board terms, that every system be governed by a system board under sec. 43.19
or 43.21, Stats., fiscal year, administration, reports to the state division, retirement, contracts and bidding. Section 43.18, Stats., governs withdrawal and abolition, sec. 43.19, Stats., governs federated systems, and sec. 43.21, Stats., governs consolidated systems. State monetary aids are provided in sec.43.24, Stats., conditioned on state division review to insure that the systems receiving state aids conform to state standards. In my opinion, in order to conform to state standards, a federated public library system whose territory lies within one county would have to be governed, as provided in sec. 43.17 (1), Stats., by a board appointed under and comprised of membership established in sec. 43.19 (1) (a), Stats.
RWW:RJV *Page 321